                      Case 1:17-cv-01116-NRB Document 121
                                                      120 Filed 07/29/20
                                                                07/27/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                                 ERIN T. RYAN
                                                                                             Assistant Corporation Counsel
Corporation Counsel                             100 CHURCH STREET                                    Phone: (212) 356-5056
                                                NEW YORK, NY 10007                                      eryan@law.nyc.gov


                                                                     July 27, 2020


        VIA ECF
        Hon. Naomi Reice Buchwald
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                Re: Ewers v. City of New York, et al., 17-CV-1116 (NRB)

        Your Honor:
                  I am an Assistant Corporation Counsel in the Office of Zachary W. Carter, Corporation
        Counsel of the City of New York, and the attorney assigned to represent defendants in the above
        referenced matter. In that capacity, I write to respectfully request a thirty (30) day extension of
        time, from August 3 to September 3, 2020, to file defendants’ motion for summary judgment.
        This is the first request for an extension of this deadline. Plaintiff pro se did not respond to
        counsel’s attempt to gain his position on this request.

                 At the Court’s request, defendants filed a pre-motion conference letter on June 10,
        2020, outlining defendants’ anticipated motion for summary judgment. See Docket No. 118.
        The Court granted defendants permission to file their motion, and set the following briefing
        schedule: motion due August 3; opposition due September 2; reply due September 17. See
        Docket No. 119.

                 There are two reasons for this extension request. First, I will be out of the office the
        week of July 27, the week before the motion is due, and need additional time to finalize
        defendants’ motion. Second, I am currently in motion practice in two other cases, and my replies
        in those matters are due August 14 and August 20, respectfully. 1 Accordingly, I respectfully

        1
         I am currently in motion practice in the matters of Hoa Lay v. Sea Gate Association, et al., 19-
        CV-3076 (EFK) (RML), currently pending in the Eastern District of New York, and Ramon
        Guity v. City of New York, et al., 18-CV-10234 (PGG) (SDA), pending in the Southern District
        of New York.
         Case 1:17-cv-01116-NRB Document 121
                                         120 Filed 07/29/20
                                                   07/27/20 Page 2 of 2




request the thirty day extension to file defendants’ motion in this case to ensure I have sufficient
time to complete all motions.

         Thank you for your consideration of the herein.

                                                     Respectfully submitted,

                                                              /s/
                                                     Erin Teresa Ryan
                                                     Assistant Corporation Counsel
                                                     Special Federal Litigation Division


cc:    By ECF and E-Mail
       Altura St. Michael Ewers, Plaintiff Pro Se


                                     Application granted. Final extension.
                                     Defendants' motion for summary judgment is
                                     due September 2, 2020; plaintiff's opposition
                                     is due October 2, 2020; defendants' reply is
                                     due October 19, 2020.




                                                             Dated: July 29, 2020




                                                 2
